UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   -X



UNITED STATES OF AMERICA
                                           Waiver of Indictment

       V. -                                 20 Cr.


                                           COUNTY OF OFFENSE:
GUSTAVO L. VILA/                           WESTCHESTER

                    Defendant.
                                   x

     The above-named defendant/ who is accused of violating


Title 18, United States Code/ Sections 641 and 2, being advised of

the nature of the charge and of his rights/ hereby waives/ in open


Court/ prosecution by indictment and consents that the proceeding


may be by information instead of by indictment.1



                                   /5/C^skvo Ul^_
                                   Defendant \^       ^^r^>r<a^~~^ "-^   V(L<
                                                 ^r^ ^ I ^0
                                   Witness



                                   Susannc^ Brody
                                        Counsel for Defendant


Date: New York, New York
              September 18,
          2020




1 This proceeding is being held remotely with the consent of the
defendant/ pursuant to Chief Judge McMahon/s Amended Standing
Order, dated June 24, 2020 (M10-468).
